— Per Curiam.
Appeal from an order of the Supreme Court (Hughes, J.), entered August 14, 1991 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming various respondents as the Conservative Party candidates for certain Albany County offices in the September 12, 1991 primary election.
Petitioner contends that because the September 30, 1990 organizational meeting of the County Committee of the Albany County Conservative Party did not take place at the location designated in the notice sent to all of the County Committee members, the actions of the County Committee *965taken at that meeting, including the election of the members of the Executive Committee, were null and void. Petitioner therefore contends that when the Executive Committee met on July 23, 1991 to designate the five respondent candidates for various Albany County offices, it was acting without authority.
We disagree, the record reveals that at some time after the notices were sent, the site of the organizational meeting became unavailable due to repairs. Not only was this occurrence unanticipated, but reasonable steps were taken to ensure that each County Committee member who planned to attend the September 30, 1990 organizational meeting did in fact do so. Significantly, there is an absence of any claim by petitioner that anyone who wished to attend was unable to do so due to the relocation of the meeting. Consequently, we find that the relocation of the meeting was in all respects proper and the election of the Executive Committee members was valid.
Yesawich Jr., J. P., Levine, Mercure, Crew III and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.